Citation Nr: 0710415	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  04-28 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
left knee disorder, currently rated as 20 percent disabling.

2.  Entitlement to service connection for a right knee 
disorder, to include as secondary to the service-connected 
left knee disorder.

3.  Entitlement to service connection for a low back 
disorder, to include as secondary to the service-connected 
left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from July 1976 to August 
1979.

Service connection was established for osteochndritis 
dissecans, left knee, by a November 1979 rating decision.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which denied the claims.  The RO in Milwaukee, 
Wisconsin, currently has jurisdiction over the veteran's VA 
claims folder.

The veteran provided testimony at a hearing before personnel 
at the RO in June 2003.  A transcript of that hearing has 
been associated with the veteran's VA claims folder.


FINDINGS OF FACT

1.  The competent medical evidence does not reflect that the 
veteran's left knee is currently manifested by ankylosis of 
the left knee, dislocation or removal of the semilunar 
cartilage, genu recurvatum, nor recurrent subluxation or 
lateral instability.  

2.  Even when taking into consideration the veteran's 
complaints of pain, the record does not reflect he has 
limitation of flexion to 15 degrees or less, nor limitation 
of flexion to 20 degrees or more.  

3.  The veteran's service-connected left knee disorder is not 
manifested by impairment analogous to malunion of the tibia 
or fibula with marked knee disability.

4.  The preponderance of the competent medical evidence is 
against a finding that either the veteran's right knee 
disorder and/or his low back disorder developed secondary to 
the service-connected left knee disorder.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for the 
veteran's service-connected left knee disorder are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5256 to 5263 (2006).

2.  Service connection is not warranted for the veteran's 
right knee and/or low back disorders, to include as secondary 
to his service-connected left knee disorder.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002  & Supp. 2006); 
38 C.F.R. §§ 3.159, 3.303, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran's Claims 
(Court) held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), that VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the Board notes that 
the veteran was sent pre-adjudication notice by letters dated 
in February and June 2001.  He was also sent additional 
notification by letters dated in July 2003, November 2003, 
and March 2004.

Taken together, the aforementioned letters informed the 
veteran of the evidence necessary to substantiate his current 
appellate claims, what information and evidence he must 
submit, what information and evidence will be obtained by VA, 
and indicated the need for the veteran to advise VA of or to 
submit any evidence in his possession that was relevant to 
the case.  As such, this correspondence fully complied with 
the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the holding in Quartuccio, supra.

The Board also notes that the veteran has actively 
participated in the processing of his case, and the 
statements submitted in support of his claims have indicated 
familiarity with the requirements for the benefits sought on 
appeal.  For example, in a February 2007 statement, the 
veteran's accredited representative cited to relevant 
portions of 38 C.F.R. Part 3 regarding service connection 
claims, and to 38 C.F.R. Part 4 regarding the assignment of 
disability rating(s).  See Overton v. Nicholson, 20 Vet. App. 
427 (2006).

The Board acknowledges that none of the notice letters 
provided to the veteran include the specific information on 
disability rate(s) and effective date(s) discussed by the 
Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  However, for the reasons stated below, the Board 
finds that the preponderance of the evidence is against the 
veteran's claims, and, as such, any deficiency with respect 
to this notice is moot.  Moreover, as already noted, the 
veteran has indicated familiarity with the elements necessary 
to substantiate his claims.

In addition, the duty to assist the veteran has been 
satisfied in this case.  All available medical records are in 
the claims file and were reviewed by both the RO and the 
Board in connection with the veteran's claims.  Nothing in 
the record indicates the veteran has identified the existence 
of any relevant evidence that is not of record.  Further, he 
had the opportunity to present evidence and argument in 
support of his case, to include at the June 2003 hearing.  As 
part of his June 2004 Substantive Appeal, he indicated he did 
not want a Board hearing in conjunction with this appeal.  
Moreover, the veteran underwent VA examinations with respect 
to this case in October 2001 and April 2004.  He has not 
indicated that the left knee has increased in severity since 
the last examination.  Consequently, the Board finds that the 
duty to assist has been satisfied in this case.

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant. 
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  38 
C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert , 1 Vet. App. at 
54.

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).




I.  Increased Rating

Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

The criteria for disabilities of the knee and leg are found 
at 38 C.F.R. § 4.71a, Diagnostic Codes 5256 to 5263. 

Diagnostic Code 5256 provides for ankylosis of the knee.  
Under this Code, favorable ankylosis of either knee warrants 
a 30 percent evaluation.  Ankylosis is considered to be 
favorable when the knee is fixed in full extension, or in 
slight flexion at an angle between 0 degrees and 10 degrees.  
A 40 percent evaluation requires that the knee be fixed in 
flexion at an angle between 10 degrees and 20 degrees.  When 
the knee is fixed in flexion between 20 degrees and 45 
degrees, a 50 percent rating is assigned.  A 60 percent 
rating is warranted for extremely unfavorable ankylosis, with 
the knee fixed in flexion at an angle of 45 degrees or more.  
38 C.F.R. § 4.71a.

Under Diagnostic Code 5257, slight impairment of either knee, 
including recurrent subluxation or lateral instability, 
warrants a 10 percent evaluation.  A 20 percent evaluation 
requires moderate impairment, while a 30 percent evaluation 
requires severe impairment.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5258, when there is cartilage, 
semilunar, dislocated, with frequent episodes of "locking," 
pain, and effusion into the joint, a 20 percent is 
assignable.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5259, a 10 percent rating is assigned 
for cartilage, semilunar, removal of, symptomatic.  This Code 
does not provide for a disability rating in excess of 10 
percent.  38 C.F.R. § 4.71a.

Diagnostic Code 5260 provides for limitation of flexion of 
the leg.  Where flexion is limited to 60 degrees, a 0 percent 
rating is provided; when flexion is limited to 45 degrees, 10 
percent is assigned; when flexion is limited to 30 degrees, 
20 percent is assigned; and when flexion is limited to 15 
degrees, 30 percent is assigned.  38 C.F.R. § 4.71a.

Diagnostic Code 5261 provides for limitation of the extension 
of the leg.  When there is limitation of extension of the leg 
to 5 degrees, a zero percent rating is assigned; when the 
limitation is to 10 degrees, a 10 percent rating is 
assignable; when the limitation is to 15 degrees, 20 percent 
is assigned; when extension is limited to 20 degrees, 30 
percent is assigned; when extension is limited to 30 degrees, 
40 percent is assigned; and when it is limited to 45 degrees, 
50 percent is assigned.  38 C.F.R. § 4.71a.

The Board notes that full range of motion of the knee 
consists of 0 degrees extension and 140 degrees flexion.  38 
C.F.R. § 4.71, Plate II.

Diagnostic Code 5262 provides criteria for impairment of the 
tibia and fibula.  With malunion and slight knee or ankle 
disability, a 10 percent rating is assigned.  Moderate knee 
or ankle disability warrants a 20 percent rating.  A 30 
percent rating is assigned when there is marked knee or ankle 
disability.  When there is nonunion with loose motion, 
requiring brace, a 40 percent rating is warranted.  38 C.F.R. 
§ 4.71a.

Under Diagnostic Code 5263, when there is genu recurvatum 
(acquired, traumatic, with weakness and insecurity in weight-
bearing objectively demonstrated), a 10 percent rating is 
warranted.  This Code does not provide for a disability 
rating in excess of 10 percent.  38 C.F.R. § 4.71a.

The General Counsel for VA, in a precedent opinion dated July 
1, 1997, (VAOPGCPREC 23-97) held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  General Counsel stated 
that when a knee disorder is already rated under Diagnostic 
Code 5257, the veteran must also have limitation of motion 
which at least meets the criteria for a zero-percent rating 
under Diagnostic Code 5260 (flexion limited to 60 degrees or 
less) or 5261 (extension limited to 5 degrees or more) in 
order to obtain a separate rating for arthritis.  General 
Counsel subsequently held in VAOPGCPREC 9-98 that a separate 
rating for arthritis could also be based on X-ray findings 
and painful motion under 38 C.F.R. § 4.59; see also Degmetich 
v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  Where 
additionally disability is shown, a veteran rated under 5257 
can also be compensated under 5003 and vice versa.

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).


Analysis.  In the instant case, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 20 percent for his service-connected 
left knee disorder under any of the potentially applicable 
Diagnostic Codes.

Initially, the Board notes that the required manifestations 
for evaluation under Diagnostic Codes 5256 (knee, ankylosis), 
5258 (cartilage, dislocated, semilunar), 5259 (symptomatic 
removal of semilunar cartilage), and 5263 (genu recurvatum) 
are not applicable, as the presence of ankylosis of the left 
knee, dislocation or removal of the semilunar cartilage, or 
genu recurvatum have not been demonstrated.  Moreover, 
Diagnostic Codes 5258, 5259, and 5263 do not provide for a 
rating in excess of 20 percent, which is what the veteran is 
seeking on appeal.

In regard to Diagnostic Code 5257, the Board finds that the 
service-connected left knee disorder is not manifested by 
recurrent subluxation or lateral instability.  For example, 
the October 2001 VA examiner found that physical examination 
of the knee revealed no evidence of swelling, effusion, or 
erythema.  Also, neurological testing failed to reveal any 
evidence of weakness.  More importantly, the more recent 
April 2004 VA examination specifically stated that there was 
no recurrent dislocation, subluxation, inflammatory 
arthritis, or constitutional symptoms.  As such, it does not 
appear that Diagnostic Code 5257 is applicable in the instant 
case.

With respect to Diagnostic Codes 5260 and 5261, the Board 
notes that at the October 2001 VA joints examination, the 
veteran was able to get 120 degrees of flexion bilaterally, 
although he did have significant complaints of pain with 
range of motion.  There was no significant crepitus noticed 
of the left knee.  He had zero degrees extension bilaterally.

Similarly, on the subsequent April 2004 VA joints 
examination, the veteran's left knee had flexion to 120 
degrees, and zero degrees extension.  Moreover, the examiner 
commented that the veteran had no functional loss due to the 
left knee at rest and minimal (less than 5 percent) 
disability during flares. 

Based on the foregoing, the Board finds that even when taking 
into consideration the veteran's complaints of pain, the 
record does not reflect he has limitation of flexion to 15 
degrees or less, nor limitation of flexion to 20 degrees or 
more.  Thus, he does not meet or nearly approximate the 
criteria for a rating in excess of 20 percent under either 
Diagnostic Code 5260 or 5261.  In fact, the range of motion 
findings listed above do not even satisfy the criteria for a 
compensable rating under these Codes.

The Board acknowledges that VA's Office of General Counsel 
held in VAOPGCPREC 9-2004 that separate ratings under 
Diagnostic Codes 5260 and 5261 may be assigned for disability 
of the same joint. However, as stated in the preceding 
paragraph, the range of motion findings do not satisfy the 
criteria for a compensable evaluation under either Code. As 
such, separate compensable evaluations, based upon objective 
findings of limitation of flexion and limitation of extension 
of the veteran's left knee are not warranted.

The Board notes that the veteran's current 20 percent rating 
was assigned as analogous to malunion of the tibia or fibula 
with moderate knee disability.  However, it does not appear 
from the medical records he actually has malunion of the 
tibia or fibula.  For example, the October 2001 VA examiner 
noted that X-rays were obtained of both knees in August 2000, 
which revealed minor degenerative changes of both knees, 
slightly more than the left.  The subsequent April 2004 VA 
examiner noted that MRI revealed severe degenerative joint 
disease of the left knee.  Neither examiner noted malunion of 
the tibia and/or fibula.  

More importantly, the competent medical findings do no 
indicate a marked knee disability.  Both the October 2001 and 
April 2004 VA examiners noted that the veteran's gait was 
normal.  As noted above, the October 2001 examiner found no 
evidence of swelling, effusion, or erythema; neurological 
testing failed to reveal any evidence of weakness.  There was 
also no evidence of significant valgus or varus laxity.  
Similarly, the April 2004 VA examiner found no evidence of 
varus or valgus in neutral position.  Further, as detailed 
above, the range of motion findings of these examinations do 
not even correspond to the criteria for a compensable rating 
based upon the scheduler criteria for limitation of flexion 
and extension.  

In view of the foregoing, the Board finds that the veteran 
does not meet or nearly approximate the criteria for a rating 
in excess of 20 percent under Diagnostic Code 5262.

There being no other potentially applicable Diagnostic Codes, 
the Board finds that the veteran does not meet or nearly 
approximate the criteria for a rating in excess of 20 percent 
for his service-connected left knee.  As such, the 
preponderance of the evidence is unfavorable.  In making this 
determination, the Board notes that it took into 
consideration the veteran's complaints of pain and the 
requirements of 38 C.F.R. §§ 4.40, 4.45, and 4.59.  However, 
the record does not contain objective evidence by which it 
can be factually ascertained that there is or would be any 
functional impairment attributable to the veteran's 
complaints of left pain which would warrant a schedular 
rating in excess of the 20 percent evaluation currently in 
effect.  As already noted, the April 2004 VA examiner stated 
that the veteran had no functional loss due to the left knee 
at rest and minimal (less than 5 percent) disability during 
flares.




II.  Service Connection

Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

The Board acknowledges that the provisions of 38 C.F.R. 
§ 3.310 were revised during the pendency of this case, and 
are effective from October 10, 2006.  See 71 Fed. Reg. 
52,744-52,747 (September 7, 2006).  In pertinent part, the 
regulation was retitled "Disabilities that are proximately 
due to, or aggravated by, service-connected disease or 
injury."  In addition, the current paragraph (b) of 38 
C.F.R. 
§ 3.310 will be redesignated as paragraph (c), and a new 
paragraph (b) was added regarding aggravation on nonservice-
connected disabilities.  The expressed purpose of this 
revision was to conform the regulation to the Court's holding 
in Allen, supra, under which a veteran may be compensated for 
an increase in the severity of an otherwise nonservice-
connected condition caused by aggravation from a service-
connected condition.  As the Board was required to consider 
whether service connection was warranted pursuant to the 
holding in Allen, supra, the veteran is not prejudiced by the 
Board decision to proceed with the adjudication of this case.  
See Bernard, supra.


Analysis.  In the instant case, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
of service connection for either a right knee disorder or a 
low back disorder.

The Board acknowledges that the veteran's service medical 
records reflect he was treated for complaints of back pain in 
September 1976, November 1976, and December 1976.  In 
addition, records dated in March 1978 note complaints of a 
right knee injury, although subsequent records indicate 
treatment for a left knee condition.  No chronic disability 
of the right knee or low back is shown in the service medical 
records.  Further, there was no indication of a right knee 
disorder on a September 1979 VA medical examination.  The 
examination also found that while the veteran had a history 
of traumatic injury to the low back, there was no objective 
evidence of orthopedic residuals attributable to said injury.  

The Court has indicated that the normal medical findings at 
the time of separation from service, as well as the absence 
of any medical records of a diagnosis or treatment for many 
years after service is probative evidence against the claim.  
See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board where it found that veteran failed to 
account for the lengthy time period after service for which 
there was no clinical documentation of low back condition); 
see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.); Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).  

The Board acknowledges that the veteran testified at his June 
2003 hearing that clinicians at a VA medical facility had 
informed him that the disabilities were secondary to his 
service-connected left knee disorder.  However, no such 
opinion appears in the medical records assembled for the 
Board's review.  Moreover, the Court has held that a lay 
person's account of what a medical professional purportedly 
said is simply too attenuated and inherently unreliable to 
constitute medical evidence.  Robinette v. Brown, 8 Vet. App. 
69, 77 (1995).  Thus, this testimony is not entitled to 
probative value in the instant case

The Board further notes that the October 2001 VA joints 
examiner opined that there was no evidence of a significant 
change in the veteran's gait that would affect either his 
right knee or his low back.  Therefore, the examiner stated 
that it was unlikely that the veteran's left knee condition 
was causing or significantly aggravating his right knee or 
back condition.  Moreover, the examiner stated that the mild 
degenerative changes in the right knee and back should be 
considered a result of aging.  No competent medical evidence 
is of record which specifically refutes the opinion of the 
October 2001 VA joints examiner.

In summary, even though there are service medical records 
indicating treatment for the back and right knee during 
active service, no competent medical evidence is of record 
which diagnosed chronic disabilities while on active duty or 
until many years thereafter.  Further, the October 2001 VA 
joints examiner opined that neither disability is secondary 
to his service-connected left knee disorder.

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against these service 
connection claims, to include secondary service connection 
under 38 C.F.R. § 3.310(a) and Allen, supra.


III.  Conclusion

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the veteran's 
current appellate claims.  As the preponderance of the 
evidence is against these claims, the benefit of the doubt 
doctrine is not for application in reaching the decision in 
the instant case.  See generally Gilbert, supra; see also 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  
Consequently, the benefit sought on appeal must be denied.



ORDER

Entitlement to an increased rating for service-connected left 
knee disorder, currently rated as 20 percent disabling, is 
denied.

Entitlement to service connection for a right knee disorder, 
to include as secondary to the service-connected left knee 
disorder, is denied.

Entitlement to service connection for a low back disorder, to 
include as secondary to the service-connected left knee 
disorder, is denied.

____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


